Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 11-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASE (US 2009/0186181).
	Regarding claim 1, MASE teaches separating a protrusion of backing 2 (the portion that extends beyond contact with layer 1) from a protrusion of an application tape 5 or 6 (portion that extends beyond layer 2) and peeling a portion of the backing 2 or 3 from a protective film 1 to expose an adhesive 1a on an adherent surface of the protective film 1 (figs. 1-3 and 6; paras. 23-25, 27, and 30).
	Regarding claim 2, MASE teaches grasping protrusion 2b or 3b of the backing adjacent a first peripheral edge of the system (fig. 4, para. 27).

	Regarding claim 4, MASE teaches pulling the protrusion of the backing over and away from a portion of the protective film to expose adhesive on the portion of the adherent surface of the protective film (figs. 6 and 10).
	Regarding claim 5, MASE teaches peeling a portion of the backing 2 continuous with the protrusion of the backing from the protective film to expose a portion of the adhesive 1a on the adherent surface of the protective film adjacent to a first peripheral edge of the protective film 1 without removing a remainder of the backing film from a remainder of the adhesive on the adherent surface of the protective film (figs. 6 and 10).
	Regarding claim 6, MASE teaches securing the portion of the adhesive 1a on the adherent surface of the protective film to the surface of the substrate (figs. 6-7).
	Regarding claim 7, MASE teaches peeling the remainder of the backing 3 away from a remainder of the adherent surface of the protective film and securing the remainder of the adherent surface of the protective film to the surface of the substrate with the adhesive on the remainder of the adherent surface (figs. 8-9).
	Regarding claim 11, MASE teaches aligning the protective film to the surface of the substrate (figs. 7-9; para. 32).
	Regarding claim 12, MASE teaches that aligning includes viewing the surface of the substrate through openings 75 in the film and backing (fig. 2; para. 45).
	Regarding claim 13, MASE teaches an embodiment wherein aligning the protective film with the surface of the substrate comprises grasping protrusions extending from opposite ends of an application film of the system (fig. 6; para. 51).

	Regarding claim 15, MASE teaches grasping protrusion 5b or 6b of the application tape at a first peripheral edge of the system (tabs 5b and 6b are utilized to separate the films; para. 27).
	Regarding claims 16, 18, and 19, MASE teaches grasping a first protrusion of application cap sheet tape 510 after securing the adherent surface of the protective film to the surface of the substrate and pulling the protrusion to peel the application cap sheet (fig. 8).

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.
	Applicant argues that MASE does not teach separating a backing protrusion that juts out from an edge of a remainder of a backing from an application that protrusion that juts out from an edge of a remainder of an application tape.  MASE teaches separating a protrusion of backing 2 (which is at least the portion of backing that extends beyond contact with layer 1, where the portion of the backing in contact with layer 1 may be defined as a remainder portion) from a protrusion of an application tape 5 or 6 (which is the portion of the application tape that extends beyond contact with layer 2, where a portion of the application tape in contact with the backing may be defined as a remainder portion) (fig. 1.


Allowable Subject Matter
Claims 8-10 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  MASE teaches lifting an unsecured portion of the protective film from the surface of the substrate and applying and translating a pressure front from a secured to an unsecured portion (figs. , 3, and 7), but does not teach or fairly suggest releasing the protective film with the remainder of the backing holding the unsecured portion away from the surface of the substrate and further translating the pressure front to concurrently progressively release the another section of the backing from the unsecured portion and progressively secure the unsecured portion of the protective film to the surface of the substrate.  Additionally, the prior art of record does not teach or fairly suggest grasping the protrusion of the application tape at the peripheral edge of the system after securing the adherent surface of the protective film to the surface of the substrate with the adhesive comprising grasping a second protrusion of the application tape at a second peripheral edge of the system for protecting a surface of a substrate different from the first peripheral edge of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 14, 2021